UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 9/30/15 The following N-Q relates only to the Registrant’s series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. - DREYFUS LARGE CAP EQUITY FUND - DREYFUS LARGE CAP GROWTH FUND FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Large Cap Equity Fund September 30, 2015 (Unaudited) Common Stocks99.1% Shares Value ($) Automobiles & Components.9% Harley-Davidson 67,750 Banks4.8% Bank of America 568,370 8,855,205 PNC Financial Services Group 57,300 5,111,160 Wells Fargo & Co. 126,150 6,477,802 Capital Goods7.6% 3M 30,850 4,373,604 Eaton 100,560 5,158,728 Honeywell International 68,812 6,515,808 Illinois Tool Works 72,900 6,000,399 Ingersoll-Rand 111,740 5,673,040 United Technologies 53,820 4,789,442 Consumer Durables & Apparel2.2% NIKE, Cl. B 36,029 4,430,486 PVH 49,562 5,052,350 Consumer Services2.3% Cheesecake Factory 70,850 3,823,066 Yum! Brands 73,770 5,897,911 Diversified Financials7.3% Ally Financial 217,990 a 4,442,636 Capital One Financial 87,250 6,327,370 Charles Schwab 217,450 6,210,372 Intercontinental Exchange 34,368 8,076,136 Invesco 201,226 6,284,288 Energy8.0% Anadarko Petroleum 42,650 2,575,634 Chevron 45,436 3,583,992 Exxon Mobil 96,070 7,142,804 Halliburton 141,680 5,008,388 Phillips 66 34,850 2,677,874 Pioneer Natural Resources 23,900 2,907,196 Schlumberger 73,220 5,049,983 Valero Energy 85,240 5,122,924 Food & Staples Retailing2.0% Costco Wholesale 22,964 3,319,905 CVS Health 55,061 5,312,285 Food, Beverage & Tobacco7.8% Anheuser-Busch InBev, ADR 29,288 3,113,900 Constellation Brands, Cl. A 32,516 4,071,328 Hershey 49,630 4,560,004 Monster Beverage 49,553 a 6,696,592 PepsiCo 82,520 7,781,636 Philip Morris International 90,300 7,163,499 Health Care Equipment & Services2.6% Abbott Laboratories 82,960 3,336,651 Cardinal Health 51,020 3,919,356 Universal Health Services, Cl. B 31,900 3,981,439 Household & Personal Products.9% Procter & Gamble 51,275 Insurance3.4% Aflac 75,460 4,386,490 FNF Group 118,560 4,205,323 Hartford Financial Services Group 134,870 6,174,349 Materials2.8% Celanese, Ser. A 75,450 4,464,376 Dow Chemical 104,350 4,424,440 Nucor 80,410 3,019,396 Media4.3% Comcast, Cl. A 168,330 9,574,610 Time Warner 73,620 5,061,375 Walt Disney 35,640 3,642,408 Pharmaceuticals, Biotech & Life Sciences10.7% AbbVie 94,640 5,149,362 Allergan 23,330 a 6,341,327 Amgen 14,762 2,041,880 Anacor Pharmaceuticals 18,769 a 2,209,299 Biogen 13,509 a 3,942,061 BioMarin Pharmaceutical 21,296 a 2,242,895 Bristol-Myers Squibb 53,680 3,177,856 Celgene 18,410 a 1,991,410 Johnson & Johnson 85,090 7,943,152 Mallinckrodt 5 a 320 Merck & Co. 77,930 3,848,963 Pfizer 219,050 6,880,361 Real Estate1.1% American Tower 54,710 b Retailing3.2% Amazon.com 14,568 a 7,457,214 Home Depot 53,061 6,128,015 Semiconductors & Semiconductor Equipment1.1% Avago Technologies 38,031 Software & Services13.7% Accenture, Cl. A 65,310 6,417,361 Adobe Systems 71,260 a 5,858,997 Electronic Arts 88,270 a 5,980,293 Facebook, Cl. A 121,160 a 10,892,284 Google, Cl. A 20,762 a 13,253,838 Microsoft 94,810 4,196,291 salesforce.com 101,500 a 7,047,145 ServiceNow 73,770 a 5,123,327 Technology Hardware & Equipment6.2% Apple 120,955 13,341,336 Cisco Systems 130,560 3,427,200 Palo Alto Networks 31,050 a 5,340,600 TE Connectivity 77,230 4,625,305 Telecommunication Services2.1% AT&T 147,680 4,811,414 Verizon Communications 92,450 4,022,500 Transportation1.4% Union Pacific 67,516 Utilities2.7% Exelon 169,490 5,033,853 Sempra Energy 66,682 6,449,483 Total Common Stocks (cost $383,239,794) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,843,339) 3,843,339 c Total Investments (cost $387,083,133) % Cash and Receivables (Net) .0 % Net Assets % ADR American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At September 30, 2015, net unrealized appreciation on investments was $40,658,438 of which $59,298,611 related to appreciated investment securities and $18,640,173 related to depreciated investment securities. At September 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 13.7 Pharmaceuticals, Biotech & Life Sciences 10.7 Energy 8.0 Food, Beverage & Tobacco 7.8 Capital Goods 7.6 Diversified Financials 7.3 Technology Hardware & Equipment 6.2 Banks 4.8 Media 4.3 Insurance 3.4 Retailing 3.2 Materials 2.8 Utilities 2.7 Health Care Equipment & Services 2.6 Consumer Services 2.3 Consumer Durables & Apparel 2.2 Telecommunication Services 2.1 Food & Staples Retailing 2.0 Transportation 1.4 Real Estate 1.1 Semiconductors & Semiconductor Equipment 1.1 Automobiles & Components .9 Household & Personal Products .9 Money Market Investment .9 † Based on net assets. The following is a summary of the inputs used as of September 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 416,030,077 - - Equity Securities - Foreign Common Stocks+ 7,868,155 - - Mutual Funds 3,843,339 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Large Cap Growth Fund September 30, 2015 (Unaudited) Common Stocks99.7% Shares Value ($) Automobiles & Components1.6% Harley-Davidson 11,580 Capital Goods9.3% 3M 4,273 605,783 Boeing 5,221 683,690 Honeywell International 9,034 855,429 Ingersoll-Rand 13,360 678,287 Lockheed Martin 1,979 410,266 United Technologies 5,100 453,849 Consumer Durables & Apparel4.1% NIKE, Cl. B 7,694 946,131 PVH 6,799 693,090 Consumer Services3.4% Cheesecake Factory 10,650 574,674 Yum! Brands 9,570 765,122 Diversified Financials2.5% Charles Schwab 12,850 366,996 Intercontinental Exchange 1,122 263,659 Invesco 11,948 373,136 Energy1.9% Baker Hughes 5,680 295,587 Devon Energy 6,110 226,620 Valero Energy 3,690 221,769 Food & Staples Retailing1.2% Costco Wholesale 3,261 Food, Beverage & Tobacco10.0% Altria Group 10,100 549,440 Constellation Brands, Cl. A 5,226 654,347 Hershey 4,800 441,024 Monster Beverage 3,577 a 483,396 PepsiCo 10,820 1,020,326 Philip Morris International 10,350 821,065 Health Care Equipment & Services.9% St. Jude Medical 5,530 Household & Personal Products.9% Kimberly-Clark 3,335 Insurance1.0% Arthur J. Gallagher & Co. 9,120 Materials3.1% Celanese, Ser. A 6,910 408,865 Dow Chemical 10,140 429,936 Nucor 10,330 387,891 Media5.3% Comcast, Cl. A 19,190 1,091,527 Time Warner 9,050 622,188 Walt Disney 3,898 398,376 Pharmaceuticals, Biotech & Life Sciences14.6% AbbVie 13,520 735,623 ACADIA Pharmaceuticals 6,105 a,b 201,892 Allergan 2,239 a 608,583 Amgen 2,321 321,041 Anacor Pharmaceuticals 2,539 a 298,866 Biogen 1,169 a 341,126 BioMarin Pharmaceutical 3,694 a 389,052 Bristol-Myers Squibb 10,480 620,416 Celgene 4,329 a 468,268 Gilead Sciences 6,081 597,093 Johnson & Johnson 4,101 382,828 Mallinckrodt 4,953 a 316,695 Pfizer 11,670 366,555 Vertex Pharmaceuticals 1,566 a 163,083 Real Estate1.7% DDR 17,080 c 262,690 Kimco Realty 16,710 c 408,225 Retailing4.9% Amazon.com 2,122 a 1,086,231 Lowe's 9,550 658,186 TripAdvisor 2,830 a 178,347 Semiconductors & Semiconductor Equipment1.1% Avago Technologies 1,928 241,019 Skyworks Solutions 2,452 206,483 Software & Services19.6% Accenture, Cl. A 6,422 631,026 Adobe Systems 6,680 a 549,230 Cognizant Technology Solutions, Cl. A 10,490 a 656,779 Electronic Arts 8,740 a 592,135 Facebook, Cl. A 15,030 a 1,351,197 Google, Cl. A 2,906 a 1,855,103 Microsoft 16,480 729,405 salesforce.com 9,840 a 683,191 ServiceNow 7,210 a 500,734 Splunk 4,140 a 229,149 Technology Hardware & Equipment7.9% Apple 20,720 2,285,416 Palo Alto Networks 3,264 a 561,408 Western Digital 3,410 270,890 Telecommunication Services3.0% AT&T 12,250 399,105 Verizon Communications 18,190 791,447 Transportation1.7% Union Pacific 7,826 Total Common Stocks (cost $33,127,236) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $207,918) 207,918 d Investment of Cash Collateral for Securities Loaned.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $281) 281 d Total Investments (cost $33,335,435) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At September 30, 2015, the value of the fund's securities on loan was $199,842 and the value of the collateral held by the fund was $189,046, consisting of cash collateral of $281 and U.S. Government & Agency securities valued at $188,765. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At September 30, 2015, net unrealized appreciation on investments was $6,421,842 of which $7,535,609 related to appreciated investment securities and $1,113,767 related to depreciated investment securities. At September 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 19.6 Pharmaceuticals, Biotech & Life Sciences 14.6 Food, Beverage & Tobacco 10.0 Capital Goods 9.3 Technology Hardware & Equipment 7.9 Media 5.3 Retailing 4.9 Consumer Durables & Apparel 4.1 Consumer Services 3.4 Materials 3.1 Telecommunication Services 3.0 Diversified Financials 2.5 Energy 1.9 Real Estate 1.7 Transportation 1.7 Automobiles & Components 1.6 Food & Staples Retailing 1.2 Semiconductors & Semiconductor Equipment 1.1 Insurance 1.0 Health Care Equipment & Services .9 Household & Personal Products .9 Money Market Investments .5 † Based on net assets. The following is a summary of the inputs used as of September 30, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 39,308,059 - - Equity Securities - Foreign Common Stocks+ 241,019 - - Mutual Funds 208,199 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 23, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 23, 2015 By: /s/ James Windels James Windels Treasurer Date: November 23, 2015 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
